Ln The United Stites Dir
Fir ee fied Salas Didbrel Court

Brian bavid Hill + Crimna [ J Guill Action Na,
letitioner. 1:13-Ch-435
: LAA P-OVA0K
United Sales it Lpewcies

 

Respond

Dec hralon at Ir M David Hilf | Vi 5. /
( Dac ument #15) and hit Meat oR oat

L Brian David Hill C rin, ‘| ilf ) ut C These emer)
under (ih and subject b the saad # pessiy ‘fiene

TL am brian D Hilf crimnal delendynt 755 leht

in the CA NO, 4 ‘13-CK me ed <a rei
CV-1056. In On allempt b do | al research ar the
fst ite, optim af the Federal Corectinal Instn 2
( for " bu et I 4 _ another inal, ra deciles v
é case law and MIs Veclaralion explaining wh I)

Plea under Document #2) Is vale new whee y gly

Io wh [ ay Take uity ka WAS involwitp andlor unintelligent.

M fa : wily g /

= a CA Is Me Same as mM se rifessiv Tt
Mey vdan bli Parnes caused by my Aiki Secu Disorder
and me being manipulled ivile SAYING things about ayself that

Svplenenl + a Picleaitian

ace 1'132-cr-00425-TDS Document 171-4. Filed 03/13/19 Pane 1 of 2
wasn't True. Mis inlr malian and inelective assislance of
counse| kd ta My false will; plea. My Toumer counse | ot
record Eric David lac ‘- Filed to Show ne all pages ot
the scat evidence rior To alse willy plea on
6W1 ey didn 7 OW That - Sad A chance to rove a
fale caitssin betore my sully pea, A tel of ne oh
a Yale conitession, that m iy deabitt, at fuiltsm he bed Ay
causing me jo fakely CONIESS At May be able @ be aliined
vl méntal healt experis or even ceFiifed Medical Decbre
puld Cause any reasonable juror lo tnd Ne nol willy Thus
had counse| héen elective In M CASE, Lt fever would have
been placed in a situalan where [ had talel plead wi Hy.
Because My Placte Never showed née all ae 0 the ;
brad iy mélenia [ le Asc ay malerial prior b = “gully plea Ll
never Knew that I Carl have_proved take Cob Bosin and
the dounload dies (aly B LZ ty duly 28 DOP
the Noth C arolinn Stale bureau of Invest tin repert
would prove That al leged compiler actulles tad occured during
the dite / time periéd when My compiler was in law enlorcemert
custody, tI had penty of avquents I could have made
favor at ay Inocence ha counse| shown Ne al, / AGS
my aril CASE scans material and allowed Me t
cross _velerence /examine such _malerial prior to the jury trig
ee ede - a = > t places oe -
COYNE Yi0r lo my false gui ea, L lead will; without
deste that had eg f hance 0 be if lod ner

uilty,
J } Supplement 4 2 be claralion

Case 1:13-cr-00435-TDS Document 171-4 Filed 03/13/19 Pane ? of 3
Na ben able b review over all ot the dis ver
material Treons that a dh oh rT If WA a Goderstind The wy x
intermalh han thet the Government hod used a ans? me. I ‘had
plead iY, withaul ~ iormed as teal pieces of evidence

At Ci "overnmnen was using Against me. IL was misiibrned
by Mr. Aladée. LT tel tut sath gly "Y plea WAS unirtellgerit
dnd Was 4a tra J “an Ihe court 4 by /, oe delense counse/
and the Government Had me and mn yo reviewed over all
discovery material pages priae to jy J iy | set wy L014 Lf
Never would have Pleed gully. Thal’ oe fie Me Pliacéss
rio and such deprivition fly due process kd t my Ta tale

gil ly plea, C, “az tiled To mate any ar rgunenk in Taver a
prior é, begin me te plead

bral Of ack ay wnocence
pila 2 14. Failed 4 come Up with Case Ss Ape ay W tor Hal
tal ai detense flamed. y sy fe 058, brief yovIGeEsS C rade
WF.

unerls and — nm guily p as Take and
fs in elligent with Lact y do: NY 9 vas a = lod by

Counsel r, Mate and misiwito-med by Counsel,
LT checleve under per ap y tht the Toregang is Trae and

cored. Exectife bd on Marc / Ll 7
Bin D Hill

Stanley s blog’

es cel vlls NGL wordpress Com S14 ned —
bran bead Hill

FCI* Bier #294757
bike, No D7?
Supp lement a » bec lvatin

Case 1:13-cr-00435-TDS Document 171-4 Filed 03/13/19 Pane 2 of 3
